Pursuant to the order of this court duly given, plaintiff in error filed brief. No brief has been filed by defendant in error and no reason assigned for such failure. When the brief of plaintiff in error appears reasonably to sustain the assignments of error, this court will not search the record to find some theory upon which the judgment may be sustained. The brief of plaintiff in error complies with said rule. The judgment of the trial court is therefore reversed and the cause remanded with direction to enter judgment in favor of plaintiff in error.
By the Court: It is so ordered.